Citation Nr: 1022644	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus deformity with great toe bunion and 
hammertoe deformities, right foot.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus deformity with great toe bunion and 
hammertoe deformities, left foot.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from March 1985 to 
November 2007.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for the 
right and left foot disabilities on appeal, the Board has 
characterized these issues in light of Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service- 
connected disability).  Although the RO has granted higher 
initial ratings for the right and left foot disabilities 
during the pendency of this appeal, inasmuch as higher 
ratings are available, and in this matter, the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the claims for initial higher ratings remain 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the December 1, 2007 effective date of the grant of 
service connection, the Veteran's hallux valgus deformity 
with great toe bunion and hammertoe deformities, of the right 
and the left foot have been, each, manifested by diffuse 
hammertoe deformities.  While the Veteran has subjective 
complaints of pain, the competent medical evidence does not 
reflect that these disabilities are productive of moderately 
severe impairment of the either foot.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hallux valgus deformity with great toe bunion and 
hammertoe deformities, right foot, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5280-5282 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for hallux valgus deformity with great toe bunion and 
hammertoe deformities, left foot, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5280-5282 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2008 post-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claims for higher initial ratings on 
appeal.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims.  In addition, the August 2008 letter 
provided the Veteran with information regarding disability 
ratings and effective dates consistent with Dingess/Hartman.  
After issuance of the above letter, and providing the Veteran 
additional opportunity to respond, the RO readjudicated each 
issue on appeal in a January 2009 SOC.  Hence, the Veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records and the reports of a November 2007 VA 
general medical examination and a September 2008 VA feet 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's service-connected hallux valgus deformity with 
great toe bunion and hammertoe deformities, right and left 
foot, are each rated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5280-5282 (2009).  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009). 

Under Diagnostic Code (DC) 5280, a 10 percent rating applies 
for unilateral hallux valgus, operated with resection of the 
metatarsal head.  The 10 percent rating represents that 
maximum benefit under that diagnostic code.  As such, DC 5280 
cannot serve as a basis for an increased rating.

Under DC 5282, a hammer toe of a single toe warrants a 
noncompensable rating but when involving all toes, 
unilaterally, without claw foot, a 10 percent rating is the 
maximum rating assignable.  As such DC 5282 cannot serve as a 
basis for an increased rating.  

Considering the objective medical evidence of record in light 
of the above, the Board finds that an initial rating in 
excess of 10 percent for the Veteran's service-connected 
hallux valgus deformity with great toe bunion and hammertoe 
deformities, right and left foot, is not warranted at any 
point since the effective date of the grant of service 
connection.

The pertinent evidence includes a November 2007 VA general 
medical examination report that reflects that the Veteran 
complained of pain associated with the bunions and itching 
associated with the plantar warts.  This condition does not 
affect his activities of daily living or occupation.  He does 
not have flare ups.  He states that standing and walking are 
both affected if done for prolonged periods of time.  
Physical examination of the feet revealed large bunions of 
the bilateral great toes with hallux valgus deformities.  He 
also has evidence of plantar warts affecting the left foot 
worse than the right otherwise no other corns or calluses are 
appreciated.  No edema.  His felt are not particularly flat.  
There is no painful or restricted motion.  No abnormal weight 
bearing.  No weakness or instability.  Bilateral feet x-rays 
were taken.  The diagnosis was bilateral hallux valgus 
deformities and bunions of the great toes and plantar warts.  

In a May 2008 rating decision, the RO granted service 
connection for hallux valgus deformities with bunions of the 
great toes and plantar warts, right foot, and left foot, each 
rated as noncompensable.   

In the Veteran's August 2008 notice of disagreement, he 
asserted that his bilateral foot condition had worsened.  

A September 2008 VA feet examination report reflects that the 
Veteran complained of pain in both feet on a daily basis.  He 
does not wear inserts.  He manually shaves and removes 
portions of the plantar warts on a regular basis.  He is 
presently employed as a supervisor in a laundry and has to 
limit his standing, but he feels his feet do not 
significantly limit his activities of daily living.  He 
experiences flare ups approximately every two weeks and on 
these occasions has to shave down his warts and curtail his 
standing and walking.  He feels he can stand at least one 
hour at a time and he can walk a mile normally on level 
ground.  The examiner noted that during the examination, the 
Veteran provided him with a written record from Midlands 
Podiatry dated that same month noting that the Veteran was 
diagnosed with hammertoe deformities and possible peroneal 
nerve dysfunction in the left foot.  Physical examination 
revealed no corns, but extensive callus formation was present 
on both soles.  There was no edema and no pes planus.  
Achilles tendons were nontender and in normal alignment.  
Motion appeared nonpainful and unrestricted.  He was tender 
particularly over the metatarsal areas bilaterally and 
especially locally over the planter warts which were noted.  
In walking, he avoided placing any weight on the great toe of 
both feet.  Strength of the feet was normal, but he was 
slightly unstable standing on tiptoes.  Both feet 
demonstrated multiple indurated plantar warts which were 
locally tender.  He had hallus valgus deformity on both feet 
of 25 degrees.  Also noted was an abrasion on the medial 
aspect of his right second toe where it impinged on the great 
toe.  He also had prominent bunions bilaterally along with 
diffuse hammertoe deformities.  The diagnoses were 
degenerative joint disease of both feet with associated 
hallux valgus and hammertoe deformities and plantar warts of 
both feet.  

In a January 2009 rating decision, the RO recharacterized the 
disability as hallux valgus deformity with great toe bunion 
and hammertoe deformities, right and left foot, and granted 
an increased initial 10 percent rating for each foot 
effective from the December 1, 2007 grant of service 
connection.  In addition, the RO granted a separate 10 
percent rating for plantar warts, both feet.

In this case, the current 10 percent rating is the maximum 
rating for hallux valgus and hammertoe deformities under DCs 
5280 and 5282.  Accordingly, a higher schedular rating is not 
warranted under these Diagnostic Codes.

The Board has considered whether a separate compensable 
rating for hallux valgus is warranted at this time.  
Specifically, to warrant a separate 10 percent rating there 
must be hallux valgus with resection of the metatarsal head 
or for severe hallux valgus if equivalent to amputation of 
the great toe.  The evidence of record does not reflect 
surgery with resection of the metatarsal head and does not 
reflect severe hallux valgus, equivalent to an amputation of 
the great toe to warrant an additional or separate evaluation 
under DC 5280.

The Board has considered other diagnostic codes for rating 
disabilities of the foot, but they are not applicable here as 
the clinical findings do not reflect that the Veteran has a 
diagnosis of, or symptomatology that would be equivalent or 
analogous to, a weak foot, claw foot, malunion or nonunion of 
the tarsal or metatarsal bones to warrant a higher initial 
rating under 38 C.F.R. § 4.71a, DCs 5277, 5278, 5283.  
Furthermore, based on the evidence discussed above, the Board 
finds that the evidence does not support a "moderately 
severe" level of disability for either the Veteran's right or 
left foot as would be required for a 20 percent rating under 
DC 5284 for other foot injuries.  In this regard, the 
evidence shows that the Veteran does not have painful or 
restricted motion, no abnormal weight bearing, and no 
weakness, and while the Veteran has bunions, such findings do 
not reflect that the Veteran's disability picture for his 
service-connected right and left foot disabilities on appeal 
is more than moderate in degree.  

In addition, the Board notes that symptoms related to the 
Veteran's separately service-connected plantar warts cannot 
be considered in evaluating his entitlement to higher initial 
ratings for hallux valgus deformity with great toe bunion and 
hammertoe deformities, right and left foot.  See 38 C.F.R. § 
4.14 (avoidance of pyramiding); Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2008).  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, 
DCs 5280-5282 are not based on limitation of motion; 
therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply. 

Accordingly, the Board finds that the assignment of an 
initial 10 percent rating for the Veteran's service-connected 
hallux valgus deformity with great toe bunion and hammertoe 
deformities, right and left foot is not warranted in this 
case.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  The Board 
points out that there is no showing that, at any point during 
the appeal period that the Veteran's hallux valgus deformity 
with great toe bunion and hammertoe deformities, right and 
left foot has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2009).  In this regard, the Veteran's service-
connected hallux valgus deformity with great toe bunion and 
hammertoe deformities, right and left foot has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
There also is no objective evidence that the disability has 
warranted frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
scheduler standard.  In the absence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the rating criteria 
reasonably describe the Veteran 's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

Under these circumstances, the Board must conclude that the 
criteria for an initial rating in excess of 10 percent for 
hallux valgus deformity with great toe bunion and hammertoe 
deformities, right foot and for the left foot have not been 
met at any point since the effective date of the grant of 
service connection for each disability.  As such, there is no 
basis for staged rating of either disability, pursuant to 
Fenderson, and each claim for a higher initial rating must be 
denied . In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim for a higher initial rating that doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

An initial rating in excess of 10 percent for hallux valgus 
deformity with great toe bunion and hammertoe deformities, 
right foot, is denied.  

An initial rating in excess of 10 percent for hallux valgus 
deformity with great toe bunion and hammertoe deformities, 
left foot, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


